DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Final Action on the merits in response to the application filed on 09/26/2022.
Claims 1, 4, 6, 11-14 and 16-19 have been amended. 
Claims 5, 10, 15 and 20 are canceled.
Claims 1-4, 6-9, 11-14, and 16-19 remain pending in this application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-9 are directed towards a method and claims 11-14, 16-19 are directed towards computer program product, both of which are among the statutory categories of invention.

Claims 1-4, 6-9, 11-14, and 16-19 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims  1-4, 6-9, 11-14, and 16-19, under Step 2A claims  1-4, 6-9, 11-14, and 16-19, recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims  1-4, 6-9, 11-14, and 16-19, the independent claims (claims 1 and 11) are directed to managing shopping orders (e.g. retrieving historical orders, determining time intervals in between orders, storing orders, creating order, identifying time interval of orders, determining category, selecting category, generating order). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interactions such as advertising, marketing or sales activities . The managing personal behavior is entered into when the user social media activities are monitored, while are implemented and followed. If a claim limitation, under its broadest reasonable interpretation, covers commercial interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – online concierge system, computer readable storage medium, processor to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0063) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as online concierge system, computer readable storage medium, processor. When considered individually, the online concierge system, computer readable storage medium, processor claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. 
Examiner looks to Applicant’s specification in at ([0062]) “These algorithmic descriptions and representations are commonly used by those skilled in the data processing arts to convey the substance of their work effectively to others skilled in the art. ” [0064] “This apparatus may be specially constructed for the required purposes, and/or it may comprise a general-purpose computing device selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a tangible computer readable storage medium, which include any type of tangible media suitable for storing electronic instructions and coupled to a computer system bus. ”  ([0031])  “The machine-learned item availability model 216 may be used to predict item availability for items being displayed to or selected by a user or included in received delivery orders.” 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 4, 6-9 and 14, 16-19 directed to managing shopping orders.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include commercial interactions such as advertising, marketing or sales activities. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 2, 3, 12, and 13 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Claim Rejections - 35 USC § 103
Reasons for Removing the Prior Art Rejection
The rejections under 35 U.S.C. 103 as to claim 1-4, 6-9, 11-14, and 16-19 are removed in light of Applicant's claims and remarks of 09/26/2022, which are deemed persuasive as to independent claims 1 and 11. The reasons for withdrawal of the rejections under 35 U.S.C. 103  can be found at the following claim limitations of 09/26/2022 at claims 1 and 11 as follows:
Claim 1. A method comprising:
retrieving historical orders from a user received by an online concierge system, each 
historical order including one or more items selected by the user and associated with a time when the online concierge system received a historical order from the user;
for each of at least a set of items included in at least one historical order:
determining time intervals between pairs of consecutive historical orders including an item of the set;
determining an interval between orders including the item of the set from the determined time intervals;
storing, at the online concierge system, the interval between orders in association with the user and in association with the item of the set;
receiving a request to create an order from the user;
identifying an item having an interval between orders greater than an amount of time between a time of a most recent previously received order including the item and a time when the request to create the order was received that is within a threshold duration of the interval between orders stored in association with the user and with the item;
determining a category of items including the identified item;
selecting, by the online concierge system, an item from the determined category, 
comprising:
retrieving an amount of compensation the online concierge system receives from an entity associated with one or more items of the determined category for selecting an item of the one or more items;
determining a probability of the user purchasing each item of the determined category, wherein determining the probability comprises:
applying a trained purchase model to each combination of the user and an item in the determined category, the trained purchase model generating the probability of the user purchasing the item in the determined category based on attributes of the item of the determined category and items included in the historical orders from the user;
converting the amounts of compensation the online concierge system receives for selecting the item of the one or more items and the determined probabilities into a common unit of measurement; 
calculating a value for each item of the determined category by combining the converted amounts of compensation the online concierge system receives and the determined probabilities into a common unit of measurement; and 
selecting an item of the determined category based on the calculated values;
generating, by the online concierge system, an interface for the order for which the request was received that includes information identifying the selected item from the determined category for display to the user without receiving input from the user.

	
Claim 11, A computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to:
retrieve historical orders from a user received by an online concierge system, each historical order including one or more items selected by the user and associated with a time when the online concierge system received a historical order from the user;
for each of at least a set of items included in at least one historical order:
determine time intervals between pairs of consecutive historical orders including an item of the set;
determine an interval between orders including the item of the set from the determined time intervals;
store, at the online concierge system, the interval between orders in association with the user and in association with the item of the set;
receive a request to create an order from the user;
identify an item having an interval between orders greater than an amount of time between a time of a most recent previously received order including the item and a time when the request to create the order was received that is within a threshold duration of the interval between orders stored in association with the user and with the item;
determine a category of items including the identified item;
select, by the online concierge system, an item from the determined category, 
comprising:
retrieving an amount of compensation the online concierge system receives from an entity associated with one or more items of the determined category for selecting an item of the one or more items;
determining a probability of the user purchasing each item of the determined category, wherein determining the probability comprises: applying a trained purchase model to each combination of the user and an item in the determined category, the trained purchase model generating the probability of the user purchasing the item in the determined category based on attributes of the item of the determined category and items included in the historical orders from the user;
converting the amounts of compensation the online concierge system receives for selecting the item of the one or more items and the determined probabilities into a common unit of measurement;
calculating a value for each item of the determined category by combining the converted amounts of compensation the online concierge system receives and the determined probabilities into a common unit of measurement;
selecting an item of the determined category based on the calculated values;
	and
generate, by the online concierge system, an interface for the order for which the request was received that includes information identifying the selected item from the determined category for display to the user without receiving input from the user.
	
Applicant’s Remarks of 09/26/2022 at pg. 15 as follows:
“Applicant acknowledges with appreciation the Examiner's indication that claims 10 and 20 contain allowable subject matter. With this amendment, Applicant incorporates the allowable subject matter of claims 10 and 20 into independent claims 1 and 11 respectively, rendering the § 103 rejection moot. 
The dependent claims variously depend from independent claims 1 and 11, thus are also allowable. Hence, reconsideration and withdrawal of the rejections of the dependent claims is respectfully requested.”
Page 9 of 13 
Response dated January 5, 2021 
Attorney Docket No. 132247-US 
Response to Office Action of October 14, 2020 

Response to Arguments
Applicant’s arguments filed 09/26/2022have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 09/26/2022.

Regarding the 35 U.S.C. 101 rejection, at pg. 5 Applicant argues with respect to claims at issue are not directed to an abstract idea. 
In response to the 35 USC § 101 claim rejection argument, the Examiner respectfully disagrees. Using the two-part analysis, the Office has determined there are no elements, in the claim sufficient enough to ensure that the claims amounts to significantly more than the abstract idea itself. As recited, the claims are directed towards: 
retrieving historical orders from a user, each 
historical order including one or more items selected by the user and associated with a time when the received a historical order from the user;
for each of at least a set of items included in at least one historical order:
determining time intervals between pairs of consecutive historical orders including an item of the set;
determining an interval between orders including the item of the set from the determined time intervals;
storing the interval between orders in association with the user and in association with the item of the set;
receiving a request to create an order from the user;
identifying an item having an interval between orders greater than an amount of time between a time of a most recent previously received order including the item and a time when the request to create the order was received that is within a threshold duration of the interval between orders stored in association with the user and with the item;
determining a category of items including the identified item;
selecting an item from the determined category, 
comprising:
retrieving an amount of compensation receives from an entity associated with one or more items of the determined category for selecting an item of the one or more items;
determining a probability of the user purchasing each item of the determined category, wherein determining the probability comprises:
applying a trained purchase model to each combination of the user and an item in the determined category, the trained purchase model generating the probability of the user purchasing the item in the determined category based on attributes of the item of the determined category and items included in the historical orders from the user;
converting the amounts of compensation receives for selecting the item of the one or more items and the determined probabilities into a common unit of measurement; 
calculating a value for each item of the determined category by combining the converted amounts of compensation receives and the determined probabilities into a common unit of measurement; and 
selecting an item of the determined category based on the calculated values;
generating an interface for the order for which the request was received that includes information identifying the selected item from the determined category for display to the user without receiving input from the user.
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer as recited is a generic computer component that performs functions. 
Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. In particular the claims recite limitations managing shopping orders, which constitutes methods related to commercial interactions such as advertising, marketing or sales activities, which are still considered an abstract idea under the 2019 PEG. The managing shopping orders are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.
Furthermore, all improvements recited in the claim (use of interfaces) are directed towards an existing business process that does not integrate the judicial exception into a practical application because the claim recites additional elements at a high-level of generality used to execute mere instructions in order to implement the abstract idea on a general purpose computer. Moreover, the Examiner would like to point the Applicant to the 2019 PEG, in which managing trend identification will fall under. The 2019 PEG which states:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Lastly, the general use of machine learning techniques does not provide a meaningful limitation to transform the abstract idea into a practical application. The claims discloses the defining of machine learning models at a high-level of generality. Therefore, currently, the machine learning recited in the claims is solely used a tool to perform the instructions of the abstract idea
Therefore, the additional elements do not integrate into a practical application. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Su et al., U.S. Pub. 20020026380, (discussing the analysis of ecommerce and in-person shopping. ).
Hsieh et al., W.O. Pub. 2020027950, (discussing the concierge service for online shopping).
He et al., Evolutionary food quality and location strategies for restaurants in competitive online-to-offline food ordering and delivery markets: An agent-based approach, https://doi.org/10.1016/j.ijpe.2018.05.008, International Journal of Production Economics, 2019  (discussing the shopping online for food and the delivery process.).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624